     Case 3:20-cv-00113-DPM-JTK Document 9 Filed 07/31/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION


LAV ARIOUS JONES
ADC #152664                                                    PLAINTIFF

v.                       No. 3:20-cv-73-DPM-JTK

DON CRITTDEN, "Critteden,"
Assistant Admin, Greene County;
WEST, Sergeant, Greene County;
BAILY, Sergeant, Greene County;
and BRENT COX, Jail Admin,
Greene County                                               DEFENDANTS


                                   ORDER
     1. The Court adopts Magistrate Judge Kearney's unopposed
partial recommendation, Doc. 40.       FED.   R. CIV. P. 72(b) (1983 addition
to advisory committee notes).          Jones's supplemented motion for
preliminary injunctive relief, Doc. 36 & 3 7, is denied.
     2. I've consulted with both Magistrate Judges. They agree with
me: This case and Jones v. Cox, No. 3:20-cv-113-DPM-PSH, should be
handled together.    FED. R.   CIV. P. 42(a)(2). The Court directs the Clerk
to file a copy of this Order in Jones v. Cox. The referral to Magistrate
Judge Harris is withdrawn. Jones v. Cox is referred to Magistrate Judge
Kearney. The motion to consolidate, Doc. 41, is granted. This case
will be the lead case.
Case 3:20-cv-00113-DPM-JTK Document 9 Filed 07/31/20 Page 2 of 2



So Ordered.



                             D .P. Marshall Jr.
                             United States District Judge




                              -2-
